Examiner’s Statement of Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-17, 19, 21-25 and 27 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The primary reason independent claim 1, and similarly independent claim 4, is allowable is because the closest prior art of record, US 8769665 to Chan et al. and US 2005/0238022 by Panigrahy, fails to teach or fairly suggest either alone or in combination with the prior art of record a method of filtering packets using a first processor and a second processor with at least one unidirectional pathway there-between, the method comprising the following steps c) Forwarding the metadata along the unidirectional pathway to the second processor and using the metadata, at the second processor to: d) Identify packets comprising any format other than one or more specified EtherTypes and decide how to handle them; e) Identify packets comprising Etherframe broadcast data and decide how to handle them; f) Identify packets comprising VLAN tagging information and decide how to handle them; g)    Identify packets comprising broadcast and/or multicast and/or reserved destination IP addresses and decide how to handle them; before h) based on the identification of packets performed at the second processor, selectively permitting data contained in the received data packets to be forwarded to an output.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S ROBERTS whose telephone number is (571)272-3095.  The examiner can normally be reached on M to F, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


BRIAN S. ROBERTS
Primary Examiner
Art Unit 2466



/BRIAN S ROBERTS/Primary Examiner, Art Unit 2466